Case: 20-40586     Document: 00516350190         Page: 1     Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 9, 2022
                                  No. 20-40586
                                                                        Lyle W. Cayce
                                                                             Clerk

   Jimmie Mark Parrott, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Michael Sizemore,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-214


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Jimmie Mark Parrott, Jr., an inmate in Texas
   proceeding pro se, sued various officials in the Texas Department of Criminal
   Justice, alleging violations of his rights under the Eighth and Fourteenth
   Amendments by refusing to provide necessary medical care. The district




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40586     Document: 00516350190           Page: 2   Date Filed: 06/09/2022




                                    No. 20-40586


   court, on a magistrate judge’s recommendation, dismissed Parrott’s federal
   claims with prejudice for failure to state a claim. We AFFIRM.
                                         I.
          Parrott sued Defendant-Appellee Michael Sizemore, a practice
   manager with the University of Texas Medical Branch (UTMB), and various
   doctors and Texas prison officials. Only Parrott’s claims against Sizemore
   are presented in this appeal. UTMB is a state agency that provides medical
   care through Correctional Managed Care to inmates at the Powledge Unit,
   where Parrott was housed at the times relevant to this suit. Parrott alleges
   that between August 8, 2018, and February 16, 2019, Sizemore knew that
   Parrott required immediate medical attention for back injuries, but Sizemore
   deliberately denied Parrott medical treatment, resulting in permanent nerve
   damage. Parrott says that Sizemore, as UTMB practice manager, was
   responsible for coordinating medical care for prisoners. Parrott also alleges
   that a prison nurse told him that Sizemore had instructed the nurses not to
   schedule appointments for Parrott, in a scheme to have him relocated from
   the Powledge Unit. Challenging the withholding of medical care, Parrott filed
   several grievances, which Sizemore summarily denied without taking any
   steps to ameliorate Parrott’s poor health. In one grievance, Parrott said that
   he had an appointment in November 2018 to be seen by an orthopedic
   specialist, but after a painful, three-day van ride, he was told that his
   appointment had been rescheduled because he was late. In addition to his
   federal constitutional claims, Parrott asserts various state law claims against
   Sizemore, such as fraud and negligence.
          Sizemore moved to dismiss. He first asserted immunity under the
   Eleventh Amendment, though Parrott would later clarify that he sued
   Sizemore in his individual capacity. Sizemore argued, in the alternative under




                                         2
Case: 20-40586      Document: 00516350190          Page: 3    Date Filed: 06/09/2022




                                    No. 20-40586


   rule 12(b)(6), that Parrott failed to establish that Sizemore violated Parrott’s
   rights under the Eighth and Fourteenth Amendments.
          A magistrate judge recommended that Parrott’s claims against
   Sizemore be dismissed with prejudice under rule 12(b)(6). The magistrate
   judge opined that Parrott had not “suffered deliberate indifference with
   regard to the medical treatment he received.” The magistrate judge rejected
   as hearsay Parrott’s reliance on the statement by the nurse that Sizemore
   ordered staff to refuse to schedule appointments for Parrott. The magistrate
   judge cited caselaw suggesting that practice managers are neither medical
   providers nor supervisors of medical providers, and the magistrate judge also
   concluded that, even if Sizemore is a supervisor, he was not a policymaker or
   a moving force behind Parrott’s injuries. Over Parrott’s objections, the
   district court adopted the magistrate judge’s recommendations and
   dismissed Parrott’s federal claims against Sizemore with prejudice. Parrott
   timely appealed, and the district court granted him leave to proceed in forma
   pauperis.
                                         II.
          Parrott pursues this litigation pro se. We therefore liberally construe
   his filings. Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Parrott contends
   that Sizemore is a medical provider, and Sizemore’s repeated disregard for
   Parrott’s medical needs amounts to deliberate indifference in violation of the
   Eighth Amendment. Parrott also disputes the district court’s rejection of the
   nurse’s statement as hearsay because the medical staff in fact refused to
   schedule medical appointments for him. Finally, Parrott contends that
   because he established the district court’s jurisdiction over his federal
   constitutional claims, the district court also erred in declining to exercise
   supplemental jurisdiction over Parrott’s state claims.




                                          3
Case: 20-40586      Document: 00516350190          Page: 4   Date Filed: 06/09/2022




                                    No. 20-40586


          We review de novo the district court’s dismissal under rule 12(b)(6).
   Sw. Bell Tel., LP v. City of Hous., 529 F.3d 257, 260 (5th Cir. 2008). To
   survive a rule 12(b)(6) motion to dismiss, Parrott must plead “enough facts
   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007). We accept as true all well-pled factual
   allegations in the complaint but we do “not credit conclusory allegations or
   allegations that merely restate the legal elements of a claim.” Chhim v. Univ.
   of Tex. at Austin, 836 F.3d 467, 469 (5th Cir. 2016). “The Rule 12(b)(6)
   analysis is generally confined to a review of the complaint and its proper
   attachments.” Walch v. Adjutant Gen.’s Dep’t of Tex., 533 F.3d 289, 293 (5th
   Cir. 2008).
          The district court correctly concluded that Parrott’s allegations do
   not rise to the level of deliberate indifference. Parrott alleges that from
   August 8, 2018, to February 16, 2019, Sizemore “was aware that [Parrott
   was] in need of immediate medical attention by a licensed orthopedic
   specialist for back injuries” but “denied [him] medical treatment.”
   However, Parrott’s pleadings, which relate the medical care he received,
   contradict his allegation that Sizemore did nothing to ensure he received
   medical treatment. Specifically, Parrott states that he: was prescribed and
   provided various pain medications; was ordered to restrict his movement;
   and was scheduled, three separate times, for appointments with an
   orthospine clinic in Galveston and that he saw an orthopedic resident there.
   Although Parrott missed two of these appointments because he was not
   timely transported, Parrott does not allege that Sizemore had anything to do
   with the transport drivers being late. In fact, Parrott stated in his complaint
   that another defendant named Dennis Crowley was responsible for
   transporting prisoners to and from outside medical appointments. While
   Parrott complains that this treatment was ineffective, dissatisfaction with a
   treatment plan does not amount to deliberate indifference. See Norton v.




                                         4
Case: 20-40586      Document: 00516350190          Page: 5   Date Filed: 06/09/2022




                                    No. 20-40586


   Dimazana, 122 F.3d 286, 292 (5th Cir. 1997). The Supreme Court has
   indicated that deliberate indifference, in this context, requires Parrott to
   allege that Sizemore “refused to treat him, ignored his complaints, [or]
   intentionally treated him incorrectly.” Estelle v. Gamble, 429 U.S. 97, 107
   (1976). None of Parrott’s allegations, which describe negligence rather than
   malice, meet this “extremely high” standard. Domino v. Tex. Dep’t of
   Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).
          Parrott also alleges that on February 6, 2019, he filed a nursing sick
   call about being denied medical appointments. Nurse Huffmeyer then told
   him that Sizemore had instructed all of the nurses to deny him provider
   appointments because Sizemore wanted Parrott transferred out of the
   Powledge Unit. Parrott filed a grievance that same day, but Sizemore denied
   it. On February 16, 2019, Parrott was reassigned to the Stiles Unit in
   Beaumont. The magistrate judge rejected this claim as hearsay. The
   magistrate judge erred in concluding that he could not consider, on a rule
   12(b)(6) motion, statements that might be hearsay. We have never held that
   hearsay justifies dismissal at the rule 12(b)(6) stage, where plaintiffs need
   only plead plausible facts, not support those allegations with admissible
   evidence. See Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d
   383, 387 (5th Cir. 2010). But the magistrate judge nonetheless correctly noted
   that Parrott has not plausibly alleged that Sizemore had authority to direct
   the nursing staff’s healthcare decisions, and Parrott also does not allege that
   any treatment was withheld because of the alleged statement. See Criollo v.
   Milton, 414 F. App’x 719, 721 (5th Cir. 2011) (affirming in part dismissal of a
   prisoner’s Eighth Amendment claim against a practice manager because the
   prisoner had “not shown how [the] practice manager . . . had any role in his
   medical treatment”). Thus, even if Sizemore had any supervisory authority
   over the nursing staff, Parrott has not shown Sizemore’s personal
   involvement in any constitutional violation, a requirement for supervisory




                                         5
Case: 20-40586      Document: 00516350190           Page: 6    Date Filed: 06/09/2022




                                     No. 20-40586


   liability under § 1983. Cf. Evett v. DETNTFF, 330 F.3d 681, 689 (5th Cir.
   2003) (“[A] plaintiff must show either the supervisor personally was
   involved in the constitutional violation or that there is a sufficient causal
   connection between the supervisor’s conduct and the constitutional
   violation.” (internal quotation marks and citation omitted)).
          Parrott also complains that Sizemore summarily denied his
   grievances. But a prisoner has no federally protected liberty interests in
   having grievances resolved to his or her satisfaction. Gbeiger v. Jowers, 404
   F.3d 371, 374 (5th Cir. 2005). The district court therefore did not err in
   rejecting Parrott’s grievance-based claims.
          Finally, because the district court correctly concluded that Parrott has
   not stated a plausible federal claim, the district court did not err in declining
   to exercise supplemental jurisdiction over Parrott’s state law claims. See
   Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc., 554 F.3d 595, 602 (5th Cir.
   2009) (noting district courts’ discretion to “decline to exercise jurisdiction
   over remaining state-law claims when all federal-law claims are eliminated
   before trial”). Thus, the district court acted within its discretion in
   dismissing Parrott’s state law claims without prejudice.
          AFFIRMED.




                                          6